Fourth Court of Appeals
                                San Antonio, Texas
                                      April 21, 2016

                                   No. 04-16-00020-CV

                       IN THE INTEREST OF K.S.L., A CHILD,

                From the 131st Judicial District Court, Bexar County, Texas
                             Trial Court No. 2015-PA-00341
                   Honorable Charles E. Montemayor, Judge Presiding


                                      ORDER
      Appellee's motion for extension of time to file brief is hereby GRANTED.



                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of April, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court